       Case 4:19-cv-00892-HSG Document 64-11 Filed 04/25/19 Page 1 of 1




1                           DEFENDANTS’ INDEX OF EXHIBITS
2
3    Ex. 1    Letter from Secretary of Homeland Security Kirstjen M. Nielsen to Members
              of Congress (Mar. 28, 2019)
4
5    Ex. 2    Declaration of Jerry B. Martin, Chief of U.S. Border Patrol Strategic Planning
              and Analysis Directorate (April 24, 2019)
6
     Ex. 3    Joint Statement of John Rood, Under Secretary of Defense for Policy, and
7             Vice Admiral Michael Gilday, Director of Operations for the Joint Chiefs of
8             Staff, H. Armed Servs. Comm. Hr’g on S. Border Defense Support (Jan. 29,
              2019)
9
     Ex. 4    DHS Southwest Border Migration Statistics FY 2019
10
11   Ex. 5    U.S. Border Patrol Apprehension Statistics Since FY 2000

12   Ex. 6    CBP Transcript March FY19 Year to Date Statistics (April 10, 2019)
13   Ex. 7    President Donald J. Trump’s Border Security Victory (Feb. 15, 2019)
14
     Ex. 8    Declaration of Kenneth Rapuano, Assistant Secretary of Defense for
15            Homeland Defense and Global Security (April 25, 2019)
16   Ex. 9    Declaration of Paul Enriquez, Acquisitions, Real Estate and Environmental
17            Director for the Border Wall Program Management Office, U.S. Customs
              and Border Protection (April 25, 2019)
18
     Ex. 10   United States Fish and Wildlife Service, Mexican Wolf Recovery Plan, First
19            Revision (November 2017)
20
21
22
23
24
25
26
27
28
